Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Species I directed to Claims 1-3 and 6 in the reply filed on 10/19/2021 is acknowledged. Claims 4-5 and 7 are now withdrawn from further examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 3 Lines 2-3: “multiple recessed portions”, note: that only one recess 61 is currently illustrated in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claim 1 is objected to because of the following informalities:  
In Line 4 and 6, the recitation of, “each fan blade” should recite, “each of the multiple fan blades” to provide formal antecedent basis. 
In Lines 37-38, the recitation of, “the fan blades” should recite, “the multiple fan blades” to provide formal antecedent basis. 
Claim 3 is objected to because of the following informalities:  
In Line 7, the recitation of, “the recessed portions” should recite, “the multiple recessed portions” to provide formal antecedent basis. 
Claim 6 is objected to because of the following informalities:  
In Line 4 and 6, the recitation of, “each fan blade” should recite, “each of the multiple fan blades” to provide formal antecedent basis. 
In Lines 36-37, the recitation of, “the fan blades” should recite, “the multiple fan blades” to provide formal antecedent basis. 
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding Claim 1, the recitation of, “the one side” in Line 12 lacks antecedent basis.
Regarding Claim 6, the recitation of, “the one side” in Line 12 lacks antecedent basis.
Claims 2-3 are also rejected by virtue of their dependency.
**Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, is/are rejected as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2019/0093665 A1) hereinafter referred to as Ishii, in view of Matsushita (JPS5045309).

    PNG
    media_image1.png
    423
    669
    media_image1.png
    Greyscale

	

    PNG
    media_image2.png
    463
    692
    media_image2.png
    Greyscale

Regarding Claim 1, Ishii discloses a method for manufacturing a turbo fan unit (18, figure 3 or 7 also reproduced/annotated above) to be used in a blower device (10, figure 7) wherein the turbo fan unit comprises:
multiple fan blades (52, figure 7) arranged around a fan center line (CL, figure 7);
a shroud ring (54, figure 7) connected to one side of each fan blade in an axial direction of the fan center line (see figure 7) and forming an air suction port (54a, figure 3) through which air is sucked (see figure 3);
an other-side side plate (60, figure 7) connected to the other side of each fan blade in the axial direction of the fan center line (see figure 7); and
an air-flow guide portion (56, figure 7) located at a position inside of the other-side side plate in a fan radial direction (see figure 7) for guiding an air flow sucked from 
wherein the air-flow guide portion has an air guide surface (562a, figure 3), which is formed in the air-flow guide portion on the one side of the axial direction (see figure 3) and which guides the air flow sucked from the air suction port (see figure 3),
wherein the other-side side plate has a plate-side guide surface (603, figure 3), which faces blade passages (52a, figure 3) respectively formed between neighboring fan blades of the multiple fan blades (see figure 3), and which guides an air flow passing through the blade passages (see figure 3),
wherein the method for manufacturing the turbo fan unit comprises;
a preparing step for preparing the multiple fan blades and the other-side side plate (implicit preparing step to form the turbo fan unit); and
a connecting step for connecting each of the multiple fan blades to the other-side side plate by a welding process (see Para 78, Lines 5-7),
wherein, in the preparing step, an integrally molded component is prepared, in which the multiple fan blades, the shroud ring and the air-flow guide portion are integrally molded to one another (see 52, 54, and 56 formed as a single piece by injection molding, figure 3 and Para 64, Lines 3-9) while the other-side side plate is prepared as a separate member from the integrally molded component (see 60 being a separate member later joined through welding, figure 3 and Para 78, Lines 5-7),
wherein, in the preparing step, one of the multiple fan blades and the other-side side plate is prepared (see blades 52 prepared as part of an injection mold as previously discussed) which has;

wherein an inner peripheral end (563, figure 3) of the plate-side guide surface in the fan radial direction is located at a position closer to the other side of the axial direction than an outer peripheral end (see annotated figure 7) of the air guide surface in the fan radial direction, when the fan blades are connected to the other-side side plate (see figure 7).
Ishii is silent on a welding projection protruded from the connecting surface;
wherein, in the connecting step, the welding projection is melted down and the connecting surface is connected to an opposing surface, which is a surface of the other one of the multiple fan blades and the other-side side plate and which is opposing to the connecting surface.
Matsushita relates to a method of manufacturing an impeller for a blower, which is in the same field of endeavor as the claimed invention, and teaches of a connecting step, wherein a welding projection (10, figures 6-7 also reproduced/annotated below) is melted down (see translation, Page 7 Lines 4-5) and a connecting surface (see annotated figure 6) is connected to an opposing surface (see annotated figure 6), which is a surface of multiple fan blades (4, figure 6) and which is opposing to the connecting surface (see figure 6).

    PNG
    media_image3.png
    546
    422
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii by incorporating the teaching of Matsushita, and have in the connecting step, the welding projection being melted down and the connecting surface being connected to an opposing surface, which is a surface of the other one of the multiple fan blades and the other-side side plate and which is opposing to the connecting surface. Doing so provides the benefit of performing welding without deforming the general shape of the connecting components (see translation, Page 7, Lines 9-11).
Regarding Claim 2, Ishii as modified by Matsushita discloses and teaches that, in the preparing step, the multiple fan blades are prepared, each of which has;
a blade-side surface forming portion (Ishii: see annotated figure 7) as the connecting-surface forming portion (see Ishii: annotated figure 7) ; and
a blade-side welding projection as the welding projection (see Matsushita: 10, figure 6),
a blade-side connecting surface (see Matsushita: annotated figure 6),
which is connected to the other-side side plate (see Matsushita: 3, figure 6), is formed in each of the blade-side surface forming portions of the multiple fan blades (see Matsushita: annotated figure 6 where one blade is shown but multiple blades implicit),
each of the blade-side welding projections of the multiple fan blades is protruded from each of the blade-side connecting surface (see Matsushita: annotated figure 6), and
in the connecting step, each of the blade-side welding projections is melted down and each of the blade-side connecting surfaces is connected to the opposing surface (see Matsushita: annotated figure 6 and previous welding discussion in Claim 1) which is the surface of the other-side side plate and which is opposing to the blade-side connecting surface (see Matsushita: figure 6).     
Regarding Claim 6, the claim is a narrower version of Claim 1 directed to the elected species of figures 6-9 that illustrate the blade(s) having the welding projection(s), and all of these limitations have been addressed in the discussion of Claim 1. Accordingly, Ishii in in view of Matsubishi discloses and teaches a method for manufacturing a turbo fan unit to be used in a blower device, wherein the turbo fan unit comprises:

a shroud ring connected to one side of each fan blade in an axial direction of the fan center line and forming an air suction port through which air is sucked;
a side plate connected to the other side of each fan blade in the axial direction of the fan center line; and
an air-flow guide portion located at a position inside of the side plate in a fan radial direction for guiding an air flow sucked from the air suction port in a direction from an inside to an outside of the fan radial direction,
wherein the air-flow guide portion has an air guide surface, which is formed in the air-flow guide portion on the one side of the axial direction and which guides the air flow sucked from the air suction port,
wherein the side plate has a plate-side guide surface, which faces blade passages respectively formed between neighboring fan blades of the multiple fan blades, and which guides an air flow passing through the blade passages,
wherein the method for manufacturing the turbo fan unit comprises;
a preparing step for preparing the multiple fan blades and the side plate; and
a connecting step for connecting each of the multiple fan blades to the side plate by a welding process,
wherein, in the preparing step, an integrally molded component is prepared, in which the multiple fan blades, the shroud ring and the air-flow guide portion are integrally molded to one another, while the side plate is prepared as a separate member from the integrally molded component,

a blade-side surface forming portion having a blade-side connecting surface, which is connected to the side plate, and
a blade-side welding projection protruded from the blade-side connecting surface;
wherein, in the connecting step, the blade-side welding projection is melted down and the blade-side connecting surface is connected to an opposing surface of the side plate, which is opposing to the blade-side connecting surface, and
wherein an inner peripheral end of the plate-side guide surface in the fan radial direction is located at a position closer to the other side of the axial direction than an outer peripheral end of the air guide surface in the fan radial direction, when the fan blades are connected to the side plate.      
     Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, Ishii as modified by Matsushita discloses and teaches that in the preparing step, the other-side side plate having multiple recessed portions is prepared (Matsushita: groove 6, figure 6 where one blade and one groove is shown but multiple blades each having a groove is implicit),
the multiple recessed portions are formed in the other-side side plate on a side facing the multiple fan blades (see Matsushita: figure 6), wherein each of the recessed 
The modification fails to disclose a width between the both side surfaces in each of the recessed portions is larger than a width of each of the blade-side surface forming portions of the multiple fan blades,
in the connecting step, each of the blade-side welding projections is melted down in a condition that each of the blade-side surface forming portions of the multiple fan blades is arranged in an inside of each of the multiple recessed portions, and each of the blade-side connecting surfaces is connected to a part of the bottom surface of each recessed portion, wherein the bottom surface works as the opposing surface. 
Therefore, it is not known in, nor obvious from the prior art to have a method for manufacturing as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0010682 A1 relates to a centrifugal fan including a shroud ring, blades, and air-flow guide portion integrally molded (see figure 4 and Para 52, Lines 4-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sabbir Hasan/Examiner, Art Unit 3745